DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
This application contains claim 10 drawn to an invention nonelected with traverse in the reply filed on February 14, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Terminal Disclaimer
The terminal disclaimer filed on June 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior US Patent No. 11,373,874 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double patenting rejections, as set forth in the Office Action mailed on March 29, 2022, have been withdrawn.

Response to Amendments/Arguments
Amendments made to claims 1 and 5, as well as the withdrawal of claim 10, as filed on June 28, 2022, are acknowledged. 
The amendment made to claim 5 has overcome the previous objections to the claim and its dependent claim, as set forth in the Office Action mailed on March 29, 2022. 
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office Action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada et al. (US20190198349).
Regarding claim 1, Asada discloses an etching method (abstract) comprising: supplying a protective film-forming gas including an amine gas to a substrate having a surface on which a first film and a second film are formed, the first film and the second film having respective properties of being etched by an etching gas, and forming a protective film to cover the first film such that the first film is selectively protected between the first film and the second film when the etching gas is supplied (SiOCN film 15 reads on a first film, poly-Si film 14 reads on a second film, paragraph 0032 and Fig. 2A); and selectively etching the second film by supplying the etching gas to the substrate after the protective film is formed (paragraph 0034 and Fig. 3A).
Regarding claim 2, Asada discloses wherein the second film is a silicon-containing film (poly-Si film 14, Fig. 2A).
Regarding claim 3, Asada discloses wherein the first film and the second film are different types of silicon-containing films (SiOCN film 15 vs. poly-Si film 14, paragraph 0032 and Fig. 2A).
Regarding claim 4, Asada discloses wherein the first film is a silicon oxide film, and the second film is a silicon film (SiOCN reads on a doped silicon oxide film, poly-Si reads on a silicon film, paragraph 0032 and Fig. 2A).
Regarding claim 7, Asada discloses wherein the protective film includes an amine contained in the amine gas (paragraph 0032).
Regarding claim 8, Asada discloses wherein the protective film-forming gas includes an isocyanate gas, and the protective film includes a compound having a urea bond (paragraphs 0032-0033).
Regarding claim 9, Asada discloses wherein the first film, a porous film, and the second film are sequentially formed adjacent to each other on the substrate, the forming of the protective film includes forming the protective film in pores of the porous film to block the pores, and the selectively etching of the second film includes supplying the etching gas after the pores of the porous film are blocked (paragraphs 0032-0034 and Figs. 2A-3A).

Allowable Subject Matter
Claims 5-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, it is re-written in independent form of the claim that was indicated as allowable subject matter in the Office action mailed on March 29, 2022.  The closest cited prior art of Asada discloses the second film is poly-Si, which does not contain oxygen (Fig. 3A). 
Regarding claim 6, it is dependent from claim 5. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713